218 So.2d 584 (1968)
253 La. 531
Mandrea Lee THOMAS
v.
EMPLOYERS MUTUAL FIRE INSURANCE COMPANY.
No. 49225.
Supreme Court of Louisiana.
December 16, 1968.
Rehearing Denied February 24, 1969.
Wilson C. Krebs, Patterson, for plaintiff-appellant.
Robert J. Vandaworker, Taylor, Porter, Brooks, Fuller & Phillips, Baton Rouge, for defendant-appellee-respondent.
BARHAM, Justice.
Suit was entered by the plaintiff against Employers Mutual Fire Insurance Company under the uninsured motorist provision of the contract of liability insurance issued to the plaintiff by that company, to recover damages caused by a collision with an uninsured automobile more than one year before institution of suit. The exception of prescription of one year as a bar to plaintiff's suit was sustained by the trial court, and the Court of Appeal, First Circuit, affirmed. 208 So.2d 374. We granted writs on application of the plaintiff, and this case was consolidated for argument here with a case in which the legal issues are the same. See Booth v. Fireman's Fund Ins. Co., 253 La. 521, 218 So.2d 580.
For the reasons assigned in the case of Edgar W. Booth et ux. v. Fireman's Fund *585 Insurance Company, No. 49,148 on the docket of this court, this day decided, recognizing that the one-year prescription under Civil Code Article 3536 is not applicable and that the 10-year prescription under Civil Code Article 3544 is controlling, the judgment below is reversed and the case is remanded to the Nineteenth Judicial District Court for the Parish of East Baton Rouge for further proceedings in accordance with law. The defendant-respondent is to pay all costs in this court.